FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM EASON,                                   No. 10-17710

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01423-JAT

  v.
                                                 MEMORANDUM *
INDYMAC FEDERAL BANK FSB; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       William Eason appeals pro se from the district court’s judgment dismissing

his action arising from foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of a default




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion by denying Eason’s motion to

enter default judgment against two defendants based on the Eitel factors. See id. at

1471-72 (setting forth factors that courts may consider in determining whether to

enter default judgment and noting that “default judgments are ordinarily

disfavored”); Aldabe v. Aldabe, 616 F.2d 1089, 1092-93 (9th Cir. 1980) (per

curiam) (no abuse its discretion in denying motion for default judgment where

substantive claims lacked merit).

      AFFIRMED.




                                          2                                   10-17710